PER CURIAM.
The respondent in these related certio-rari proceedings,1 Andrew Doughty d/b/a A.D. Resources, is a judgment creditor seeking to domesticate and enforce a California judgment entered against, inter alia, Robert J. Hill, one of the petitioners here. Hill and various non-parties to the litigation seek a writ of certiorari quashing an order denying their motion for protective order and to quash subpoenas for various financial documents. They argue that the lower court is allowing Doughty to engage in burdensome, oppressive and unduly broad discovery and, additionally, that Doughty failed to establish any relationship between the judgment debtor, Hill, and the non-party petitioners.
We deny the petitions insofar as the orders allow discovery of financial information regarding the party-petitioner Hill, as Hill has failed to establish that the lower court departed from the essential requirements of law. However, we grant the writs of certiorari and quash the orders at issue insofar as the lower court permitted discovery concerning the non-party petitioners’ financial records. The court departed from the essential requirements of law in allowing such discovery, because at the time the lower court considered and denied the motions for protective order and to quash the subpoenas, there was no evidence to support Doughty’s allegation of a relationship between the non-party petitioners and the judgment debtor Hill.
WARNER, C.J., GROSS and HAZOURI, JJ., concur.

. We sua sponte consolidate case numbers 98-2758 and 98-2833.